 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KELVIN CANNON,                                   No. 1:18-cv-00666-NONE-JDP
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS THAT
13           v.                                        DEFENDANTS MOTION TO DISMISS BE
                                                       DENIED IN PART AND GRANTED IN PART
14    GALLAGHER, et al.,
                                                       (Doc. Nos. 21, 42)
15                       Defendants.
16

17

18          Plaintiff Kelvin Cannon is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On September 5, 2019, defendants Vang, Torres, Flores, Gonsalves, and Wilson moved to

22   dismiss plaintiff’s claims against them under Federal Rule of Civil Procedure 12(b)(6). (Doc. No.

23   21.) Defendants also moved to dismiss plaintiff’s claims for injunctive relief on the grounds that

24   plaintiff is no longer incarcerated at the prison where the alleged deprivations occurred. On

25   February 28, 2020, the assigned magistrate judge issued findings and recommendations,

26   recommending that the motion to dismiss the individual claims against them brought on behalf of

27   defendants Vang, Torres, Flores, Gonsalves, and Wilson be denied, and that the defendants’

28   motion to dismiss plaintiff’s claims for injunctive relief be granted. (Id.) Those findings and
                                                       1
 1   recommendations were served on the parties, and contained notice that objections thereto were

 2   due within fourteen (14) days. (Id. at 6.) No party has objected to the pending findings and

 3   recommendations.

 4          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 6   findings and recommendations are supported by the record and by proper analysis.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1.      The findings and recommendations issued on February 28, 2020 (Doc. No. 42), are

 9                  adopted in full;

10          2.      the motion to dismiss plaintiff’s individual claims against them brought on behalf

11                  of defendants Vang, Torres, Flores, Gonsalves, and Wilson is denied;

12          3.      Defendants’ motion to dismiss plaintiff’s claims for injunctive relief is granted;

13          4.      Defendants’ motion to dismiss (Doc. No. 21) is thus granted in part and denied in

14                  part; and

15          5.      This case is referred back to the assigned magistrate judge for further proceedings.

16   IT IS SO ORDERED.
17
        Dated:     April 1, 2020
18                                                     UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       2
